Citation Nr: 0828160	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
chronic prostatitis from June 27, 2003 to November 6, 2003. 

2.  Entitlement to a rating in excess of 40 percent for 
chronic prostatitis since November 7, 2003.  
 

REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1952 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Togus, Maine, awarded an increased evaluation of 20 percent, 
effective from June 27, 2003, for the service-connected 
chronic prostatitis.  

During the current appeal, and specifically by a February 
2005 rating action, the RO in Providence, Rhode Island, 
granted an increased evaluation of 40 percent, effective from 
November 7, 2003, for this service-connected disability.  Due 
to the location of the veteran's residence, his appeal 
remains under the jurisdiction of the RO in Providence, Rhode 
Island.  


FINDINGS OF FACT

1.  Prior to January 2005, the veteran had considerable 
post-void residual urine.  

2.  The veteran has demonstrated a need for the use of an 
appliance since January 2005.  

3.  Persistent edema and albuminuria with BUN 40 to 80mg 
percent, creatinine 4 to 8mg percent, or generalized poor 
health characterized by lethargy, weakness, anorexia, or 
limitation of exertion have not been shown.  




CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, for 
chronic prostatitis for the entire appeal period have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 4.115a & b, Diagnostic Code (DC) 7527 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

A May 2008 correspondence explained that various disability 
ratings (ranging from 0 percent to 100 percent) "may be 
assigned based on the result of a specific test or 
measurement" and that, according to the appropriate 
diagnostic criteria, the veteran's service-connected 
prostatitis in particular is evaluated by considering 
impairment resulting from "voiding dysfunction or urinary 
tract infection, whichever is predominant."  

The letter also notified the veteran that the following 
factors are considered in determining a disability rating for 
a service-connected disability:  nature and symptoms of the 
condition, severity and duration of the symptoms, impact of 
the condition and symptoms on employment and daily life, and 
specific test or measurement results.  

The May 2008 correspondence also specifically informed the 
veteran that evidence of increased severity of the 
service-connected chronic prostatitis is necessary for a 
higher rating for this disorder.  According to the letter, 
evidence of such an increase in severity may include medical 
(examination and treatment) records--including from VA and 
other federal agencies; recent Social Security Administration 
determinations; statements from employers (as to job 
performance, time lost from work, or other information 
regarding how his service-connected disability affected his 
ability to work); as well as statements from "from people 
who have witnessed how . . . [his disability symptoms] affect 
. . . [him]."  

Further, a September 2003 letter notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the increased rating issue on appeal 
but that he must provide enough information so that the 
agency could request the relevant records.  

Also, March 2006 correspondence informed the veteran of the 
type of evidence necessary to establish disability ratings 
(element #4) and effective dates (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  As the rating is being 
increased for the entire time on appeal, the RO will 
establish the rating and effective date in due course.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

All but the September 2003 letter was issued after the RO's 
initial November 2003 adjudication of the increased rating 
claim on appeal.  The timing defect of the subsequent 
correspondence, however, was cured by the agency of original 
jurisdiction's re-adjudication of this issue and issuance of 
a supplemental statement of the case (SSOC) most recently in 
June 2008.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for his 
service-connected chronic prostatitis.  See Vazquez-Flores, 
22 Vet. App. 37 (2008) (citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim")).  

At the various VA examinations and outpatient treatment 
sessions conducted during the current appeal-as well as at 
the personal hearing conducted before a hearing officer at 
the RO in November 2007, the veteran described the specific 
urinary symptoms that he experiences.  Such statements 
exhibit an understanding of the criteria necessary for an 
increased rating for his service-connected chronic 
prostatitis.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
his increased rating claim.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded 
pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  In fact, in June 2008, the veteran specifically 
stated that he had no other information or evidence to submit 
that would substantiate his claim.  Consequently, the Board 
concludes that no further evidentiary development of the 
increased rating issue on appeal is required.  The Board 
will, therefore, proceed to consider this claim, based on the 
evidence of record.  

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by an October 1954 rating action, the RO 
in Boston, Massachusetts, granted service connection for 
chronic prostatitis (0 percent, from June 1954).  The 
currently appealed November 2003 rating action awarded a 
compensable evaluation of 20 percent evaluation, from 
June 27, 2003, for this service-connected disability.  A 
February 2005 rating action granted a 40 percent evaluation, 
from November 7, 2003, for this disorder.  The veteran's 
service-connected chronic prostatitis remains so evaluated.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

Prostatitis is rated, by analogy, as impairment resulting 
from prostate gland injuries, infections, hypertrophy, and 
post-operative residuals.  In particular, such disorders are 
evaluated as voiding dysfunction or urinary tract infection, 
whichever is pre-dominant.  38 C.F.R. § 4.115b, DC 7527 
(2007).  

Voiding dysfunction is evaluated as with urine leakage, 
frequency, or obstructed voiding.  Specifically, the 
following ratings are warranted for varying degrees of urine 
leakage:  20 percent (wearing absorbent materials that must 
be changed less than 2 times per day), 40 percent (wearing 
absorbent materials that must be changed 2 to 4 times per 
day), and 60 percent (the use of an appliance or the wearing 
of absorbent materials which must be changed more than 
4 times per day).  

The following evaluations are warranted for varying degrees 
of urinary frequency:  20 percent (daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night) and 40 percent (daytime voiding interval 
less than one hour or awakening to void five or more times 
per night).  

With regard to obstructive voiding, urinary retention 
requiring intermittent or continuous catheterization requires 
a 30 percent rating.  38 C.F.R. § 4.115a (2007).  Recurrent 
symptomatic urinary tract infections requiring 
drainage/frequent hospitalizations (greater than two 
times/year) and/or continuous intensive management 
necessitate a 30 percent rating.  Renal dysfunction is also 
for consideration in the evaluation of urinary tract 
infections.  

The following ratings are warranted for varying degrees of 
renal dysfunction:  30 percent (constant or recurring albumin 
with hyaline and granular casts or red blood cells or 
transient or slight edema or hypertension at least 10 percent 
disabling under DC 7101), 60 percent (constant albuminuria 
with some edema or definite decrease in kidney function or 
hypertension at least 40 percent disabling under DC 7101), 80 
percent (persistent edema and albuminuria with BUN 40 to 80mg 
percent, or creatinine 4 to 8mg percent, or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; and 100 percent (requiring 
regular dialysis or precluding more than sedentary activity 
from one of the following:  persistent edema and albuminuria, 
or BUN more than 80mg percent, or creatinine more than 8mg 
percent, or markedly decreased function of the kidney or 
other organ systems, especially cardiovascular).  Id.  

After a complete and thorough review of the record, the Board 
finds that evidence contained therein supports a grant of a 
60 percent rating for the service-connected chronic 
prostatitis (based on impairment resulting from voiding 
dysfunction) for the entire appeal period.  See 38 C.F.R. 
§ 4.115a (2007) (which stipulates that evidence of the need 
for an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day is necessary for 
the grant of the next higher rating of 60 percent for voiding 
dysfunction).  Medical records indicate that the veteran has 
worn an indwelling (Foley) urinary catheter since January 
2005.  

The Board acknowledges that the evidence of record does not 
specifically indicate whether, prior to January 2005, the 
veteran wore absorbent materials that needed to be changed 
more than 4 times per day.  Significantly, however, in a 
statement received at the RO in November 2003, he described 
an inability to empty his bladder.  Indeed, in a letter dated 
on June 27, 2003, a private physician noted that the veteran 
had had increasing urinary retention secondary to obstructive 
prostatism.  

Because the veteran's urinary retention was not receptive to 
medication, his post-void residual increased from 600 cc in 
1998 to more than 1000 cc by June 2003.  Further, a July 2003 
renal ultrasound showed considerable post-void residual 
urine.  After careful consideration, the Board finds that 
such evidence supports the criteria necessary for a 60 
percent rating for chronic prostatitis, based upon voiding 
dysfunction-for the entire appeal period.  

Relevant evidence of record does not, however, support a 
finding for a higher rating for the service-connected chronic 
prostatitis.  As discussed earlier in this decision, a 60 
percent evaluation is the highest rating warranted for 
voiding dysfunction.  The next higher evaluation of 80 
percent, based on renal dysfunction, requires evidence of 
persistent edema and albuminuria with BUN 40 to 80mg percent, 
creatinine 4 to 8mg percent, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  38 C.F.R. § 4.115a (2007).  

While the veteran was found at the VA genitourinary 
examination recently conducted in March 2008 to have lost 
10-pounds in the last year, the pertinent evidence received 
during the current appeal does not reflect persistent edema 
and albuminuria with BUN 40 to 80mg percent, creatinine 
4 to 8mg percent, or generalized poor health characterized by 
lethargy, weakness, anorexia, or limitation of exertion.  

Thus, a schedular rating greater than the 60 percent 
evaluation awarded by this decision is not warranted for the 
veteran's service-connected chronic prostatitis at any time 
during the current appeal.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected chronic prostatitis at any time during the 
current appeal.  

That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
illustrating that the disabilities at issue have in the past 
or continue to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Significantly, the service-connected chronic 
prostatitis has not required frequent periods of 
hospitalization and, in fact, has necessitated only periodic 
outpatient treatment sessions.  

The service-connected chronic prostatitis has also not 
resulted in marked interference with employment.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  

The evidence does not show that the veteran's chronic 
prostatitis has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this 
service-connected disability for any time during the current 
appeal.  



	(CONTINUED ON NEXT PAGE)



ORDER

A 60 percent rating for the service-connected chronic 
prostatitis for the entire appeal period is granted, subject 
to the regulations governing the award of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


